Filed 11/18/22 In re J.H. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


In re J.H., a Person Coming                                  B314364
Under the Juvenile Court Law.                                (Los Angeles County
                                                             Super. Ct. No.
                                                             19CCJP06341C)


LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

C.G.,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Tamara Hall, Judge. Affirmed.
      Cristina Gabrielidis, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Tracey Dodds,
Principal Deputy County Counsel, for Plaintiff and Respondent.

                      I. INTRODUCTION

      C.G. (mother) appeals from a custody and visitation order
regarding her child J.H. (born in 2009), pursuant to Welfare and
Institutions Code1 section 362.4. We affirm.
      The parties are familiar with the facts and procedural
history, and our opinion does not meet the criteria for
publication. (Cal. Rules of Court, rule 8.1105(c).) We therefore
resolve this appeal by memorandum opinion pursuant to
Standard 8.1 of the Standards of Judicial Administration and
consistent with constitutional principles (Cal. Const., art. VI, § 14
[“Decisions of the Supreme Court and courts of appeal that
determine causes shall be in writing with reasons stated”]; Lewis
v. Superior Court (1999) 19 Cal.4th 1232, 1263 [three-paragraph
discussion of issue on appeal satisfies constitutional requirement
because “an opinion is not a brief in reply to counsel’s arguments.
[Citation.] In order to state the reasons, grounds, or principles
upon which a decision is based, [an appellate court] need not
discuss every case or fact raised by counsel in support of the
parties’ positions”]).




1     Further statutory references are to the Welfare and
Institutions Code.




                                 2
                       II. DISCUSSION

       Mother contends that the juvenile court abused its
discretion when it issued a custody and visitation order that
required her visits with the child to be monitored. “When the
juvenile court terminates its jurisdiction over a dependent child,
section 362.4 authorizes it to make custody and visitation orders
that will be transferred to an existing family court file and
remain in effect until modified or terminated by the superior
court.” (In re Roger S. (1992) 4 Cal.App.4th 25, 30, fn. omitted.)
We review a section 362.4 exit order for abuse of discretion. (In
re M.R. (2017) 7 Cal.App.5th 886, 902.)
       According to mother, unmonitored visits would pose no
harm to the child so long as the child’s stepfather was precluded
from being present. We disagree. Mother pleaded no contest to a
section 300 petition alleging that on August 9, 2019, she struck
the child’s face, and on prior occasions, she and the stepfather
struck the child on his mouth, the back of his head, and his
forehead with an open hand. Further, even after she completed
her case plan, which included parenting classes and therapy,
mother continued to pose a risk of harm to the child as
demonstrated by the juvenile court’s sustaining of a section 342
petition that alleged mother physically abused the child by
striking the child with a belt. The court also found that on prior
occasions, mother had pulled the child’s hair, slapped the child’s
head, and forced the child to do an excessive number of push-ups
as a form of discipline. The court’s observation that mother had
failed to develop any insight into her behavior was well supported
by the record and we find no abuse of discretion in the court’s
ordering of monitored visitation.




                                3
                      III. DISPOSITION

     The custody and visitation order is affirmed.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                         KIM, J.



We concur:




             RUBIN, P. J.




             BAKER, J.




                               4